 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                     CASE NO. 18mj22128-WVG
11                                   Plaintiff,     ORDER
          v.
12
      JUAN CARLOS GINES-
13    HERNANDEZ,
14                                 Defendant.
     HAYES, Judge:
15
           The matter before the Court is Defendant’s motion for bail review (ECF No. 14).
16
                                FACTUAL BACKGROUND
17
           Plaintiff United States charges Defendant with misdemeanor illegal entry in
18
     violation of 8 U.S.C. § 1325. At the first appearance, the Magistrate Judge ordered the
19
     Defendant released on a $1,000 personal appearance bond secured by a $100 cash
20
     deposit. The Magistrate Judge required that Defendant be release to a third-party
21
     custodian. Defendant posted bond and identified a potential third-party custodian. The
22
     Magistrate Judge found the third-party custodian was not appropriate in this situation.
23
           On October 24, 2018, Defendant moved this Court to review the decision of the
24
     Magistrate Judge not to approve the third-party custodian. Defendant asserts that the
25
     third-party custodian has made the required showing that he would report violations and
26
     reasonable assure Defendant’s appearance in court. Defendant asserts that the third-
27
     party custodian is a trustworthy custodian and not a surety. Plaintiff United States
28
     opposes review the decision of the Magistrate Judge not to approve the third-party

                                                  -1-                               18mj22128
 1 custodian. Plaintiff United States asserts that the third-party custodian does not appear
 2 to have a relationship with the Defendant that would constitute reasonable assurance
 3 that Defendant would make his court appearances.
 4         On November 5, 2018, this Court held a hearing to review Defendant’s request
 5 for review bail.
 6                               RULING OF THE COURT
 7 18 U.S.C. §3142(c)(1)(B)(i) provides,
 8         Release on conditions.--(1) If the judicial officer determines that the
           release described in subsection (b) of this section will not reasonably
 9         assure the appearance of the person as required or will endanger the safety
           of any other person or the community, such judicial officer shall order the
10         pretrial release of the person–
           ...
11         (B) subject to the least restrictive further condition, or combination of
           conditions, that such judicial officer determines will reasonably assure the
12         appearance of the person as required and the safety of any other person
           and the community, which may include the condition that the person--
13         (i) remain in the custody of a designated person, who agrees to assume
           supervision and to report any violation of a release condition to the court,
14         if the designated person is able reasonably to assure the judicial officer
           that the person will appear as required and will not pose a danger to the
15         safety of any other person or the community;
16 18 U.S.C. §3142(c)(1)(B)(i). The Court has reviewed the filings of the parties, and the
17 transcript of the proceeding in front of the Magistrate Judge. The record indicates that
18 the third-party custodian was willing and able to carry out the statutory responsibilities
19 under § 3142(c)(1)(B)(i).
20         IT IS HEREBY ORDERED that the motion for bail review to allow the third-
21 party custodian to serve (ECF No. 14) is granted. The case shall be returned to the
22 Magistrate Judge for further proceedings.
23 DATED: November 5, 2018
24
                                              WILLIAM Q. HAYES
25                                            United States District Judge
26
27
28

                                               -2-                                    18mj22128
